Citation Nr: 0840410	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In March 2006, the veteran testified at a personal hearing 
before a Decision Review Officer at the Hartford RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a lumbar spine disability.  He essentially contends that this 
disability is related to a back injury he suffered while in 
service.  

The Board notes that there is no record of a low back injury 
having occurred in the veteran's service medical records, and 
he has not alleged that he complained of or sought treatment 
for a low back disability during service.  The Board further 
notes that the veteran's post-service medical records 
indicate he suffered a back injury while scuba diving around 
the year 1993 and that he reinjured his back in an August 
2004 motor vehicle accident.

However, the record also contains two October 1996 private 
medical records noting that the veteran injured his back 
while in service.  A third record from January 1994 possibly 
indicates in-service back pain as well.  In addition, an 
April 2006 letter from the veteran's private physician opines 
that the veteran's medical condition dates back to his in-
service back injury.

The Board notes that the veteran, as a layperson, is 
competent to describe the circumstances surrounding his in-
service back injury, even if he is not competent to assert 
that he suffered a chronic back injury as a result of this 
accident.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
The Board further notes that the claims file contains at 
least two instances of the veteran reporting having suffered 
a back injury in service approximately 10 years before he 
first filed a service connection claim.  Further, in a 
statement dated in April 2008, D.E.A. reports serving with 
the veteran and witnessing him injure his back.  He recalled 
that the veteran appeared to experience a long period of 
discomfort thereafter.  Finally, the Board notes that the 
veteran has submitted an etiology opinion from a medical 
professional that supports a link between an in-service 
accident and the veteran's current disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

The Board finds that the standards of McLendon are met in 
this case.  There is current evidence of a lumbar spine 
disability, and the veteran has provided credible testimony 
suggesting he injured his back during service.  The veteran 
has also submitted a private medical opinion of a possible 
link between his current back disability and his military 
service.  Therefore, the Board believes that a VA examination 
is necessary in order to decide this claim.




Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an orthopedic examination to clarify 
the nature and etiology of the claimed 
lumbar spine disability.  Any tests, 
including x-rays, deemed necessary should 
be performed.   The claims file must be 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  

The examiner should conduct an examination 
of the veteran's lumbosacral spine and 
provide a diagnosis of any pathology 
found.  As to each disability found, the 
examiner should comment as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that the 
disability was present in service, or is 
otherwise related to the veteran's 
military service.  

In responding to this request, please 
discuss whether the medical evidence 
supports the assertion made in the April 
2006 letter from Dr. H. that 
"Investigations ... have been consistent 
with the statement that [the veteran's] 
injury had happened some twenty to twenty-
five years prior to his initial 
diagnosis."  

2.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

